Citation Nr: 0510475	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Regional 
Office (RO) that increased the evaluation assigned to the 
veteran's service-connected PTSD from 10 percent to 30 
percent disabling.  The veteran disagreed with the assigned 
rating.  This case was previously before the Board in March 
2004, at which time it was remanded to ensure due process.  
As the requested development has been accomplished, the case 
is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, 
flashbacks and survivor guilt.

2.  There is no evidence of panic attacks, impaired judgment 
or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran submitted a claim for an increased rating for 
PTSD in May 2001.

The veteran was afforded a VA psychiatric examination in May 
2001.  The examiner noted that he reviewed the claims folder 
in conjunction with the examination.  The veteran stated that 
he thought about the past and past situations he had been in.  
He noted that these thoughts were primarily about the time he 
served in Vietnam.  He reported that he had bad dreams about 
three times a week and that he did not sleep well.  He 
admitted to problems with anxiety and depression.  He related 
that he had feelings of sadness, helplessness and 
hopelessness.  He claimed that he had some crying spells, but 
generally tried to deny his feelings.  He asserted that his 
appetite was good.  He was not on any medication.  It was 
indicated that he had lived with his companion for about 30 
years, and that they had a good relationship with each other.  
The veteran added that they did not have any real close 
friends.  

On mental status evaluation, the veteran was unshaven.  His 
voice was clear and discernible.  He was quite talkative 
during the evaluation and appeared to be somewhat 
apprehensive having to be present at the examination.  A 
mini-mental status examination showed that the veteran scored 
29 out of 30 (a score of 23 or lower was needed to suggest 
further assessment).  The veteran was oriented to day, year, 
month, date and place.  He had no difficulty with immediate 
recall test, but on the delayed recall test, he was only able 
to recall two of three words he had been asked to remember.  
He was unable to do serial sevens, but he could spell 
"world" backwards correctly.  No problems were noted on the 
language portion of the examination.  No abnormal mental 
trends involving delusions or hallucinations appeared to be 
present.  He denied any present thought of homicide or 
suicide. The diagnostic impressions were PTSD and alcohol 
abuse by history, in full remission.  The Global Assessment 
of Functioning score 55.  The examiner commented that the 
veteran was evidencing symptoms of PTSD and apparently had 
nightmares as well as intrusive thoughts of his experiences 
in Vietnam.  He recommended that the veteran continue to 
obtain individual supportive psychotherapy.  

VA outpatient treatment records dated in 2001 and 2002 have 
been associated with the claims folder.  The veteran was seen 
in November 2001 and reported ongoing problems with chronic 
depression, anxiety, forgetfulness and nightmares.  It was 
reported that he had held about 30 jobs since his discharge 
from service, and that he had not worked on a full-time basis 
since 1985 due to his psychiatric disability. It was stated 
that his significantly reduced reliability, flexibility and 
efficiency severely impaired his ability to maintain 
employment.  It was indicated that the veteran's clinical 
presentation showed him to be significantly impaired due to 
PTSD.  Following psychological testing, the impression was 
that the veteran suffered from combat-related PTSD and 
associated major depression, which severely restricted his 
ability to function in all areas of life and severely 
restricted his ability to maintain employment.

During a VA social work assessment in June 2002, the veteran 
described his mood as being down and depressed.  He stated 
that he constantly felt anxious.  He denied suicidal or 
homicidal ideation, as well as auditory or visual 
hallucinations.  He reported that he had flashbacks, 
nightmares and unsettled sleep patterns.  He asserted that he 
was not sociable and avoided crowds of people.  He alleged 
that he felt guilty for coming home from Vietnam.  The 
assessment was that the veteran appeared to be suffering from 
symptoms of depression, anxiety and PTSD.  It was noted that 
he received mental health counseling for these problems, but 
that he was not taking medication.  The examiner commented 
that it appeared that the veteran's main coping mechanism for 
PTSD was suppression.  She added that the veteran's emotional 
and mental health appeared to have a negative impact on his 
daily functioning.  

The veteran was again afforded a psychiatric examination by 
the VA in June 2002.  The examiner noted that he reviewed the 
claims folder.  The veteran related that he was experiencing 
some emotional distress due to the death of an acquaintance 
who had apparently committed suicide.  He added that he found 
this disturbing since he felt his acquaintance had everything 
going for him and that the suicide had caused the veteran to 
re-think his own life and the events that occurred in 
Vietnam.  He also stated that he and his companion were 
having problems with her children, and remembrances of his 
time in Vietnam.  He reported that his sleep was fair, but 
his appetite was poor.  

A mental status evaluation revealed that the veteran was 
casually attired and presented himself in a casual and 
relaxed manner.  His speech was clear and discernible.  The 
veteran was quite talkative during the evaluation, and his 
flow of speech did not appear to be impaired.  He was 
cooperative and agreeable throughout the evaluation.  His 
mood and affect appeared appropriate.  A mini mental status 
evaluation was obtained and the veteran obtained a score of 
28 out of 30.  The veteran was oriented to date, year, month, 
day and place.  He had no difficulty with the immediate 
recall task, but on the delayed recall task, he could recall 
only one of the three words he was asked to remember.  A 
slowness of pace was noted.  No problems were found on the 
language portion of the examination.  No abnormal mental 
trends involving delusions or hallucinations appeared to be 
present.  He denied any thoughts of homicide or suicide.  The 
diagnostic impressions were PTSD and alcohol abuse by 
history, in full remission.  The Global Assessment of 
Functioning score was 51.  The examiner commented that the 
results of the evaluation depicted an individual who still 
appeared to be evidencing symptoms of PTSD.  The veteran 
continued to have nightmares, intrusive thoughts and 
flashbacks about his experiences in Vietnam.  The examiner 
stated that the veteran was experiencing a mild to moderate 
amount of emotional distress due to the apparent suicide of 
an acquaintance.  

In a letter received in August 2002, the veteran's longtime 
companion stated that the veteran was getting progressively 
worse, and that he was very irritable, tense and that he flew 
off the handle.  

VA outpatient treatment records disclose that the veteran was 
seen in September 2002.  The examiner noted that the veteran 
had been in treatment for approximately two years.  He 
further indicated that while the veteran was reluctant to 
admit it, he met the diagnostic criteria for severe 
depression secondary to PTSD.  He said that during the entire 
time the veteran had been seen for treatment and evaluation, 
he had consistently demonstrated multiple symptoms of 
dysfunction which severely limited him.  His condition had 
worsened over the years.  The examiner added that the veteran 
had reduced reliability and productivity due to 
circumstantial and circumlocutory speech; difficulty 
understanding/comprehending complex commands; anxiety attacks 
several times weekly; impaired short-term memory; impaired 
judgment; impaired abstract thinking; disturbances in both 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
examiner also indicated that the veteran consistently 
maintained social isolation symptomatic of PTSD.  He asserted 
that the veteran had difficulty maintaining personal hygiene 
and other activities of daily living without ongoing pressure 
from his companion.  The Global Assessment of Functioning 
score was 45-50 due to serious impairment in both social and 
occupational functioning.  Although the veteran asked for 
vocational rehabilitation consideration, the examiner stated 
that his testing performance suggested that he would be 
infeasible for training due to his psychiatric disability.

Additional VA outpatient treatment records dated from 2002 to 
2004 have been associated with the claims folder.  The 
veteran was seen in January 2003 for an evaluation for 
medication management.  He appeared somewhat anxious and 
depressed.  He was well groomed.  His symptoms included 
nervousness and irritability.  He had difficultly focusing 
and concentrating, and was easily angered.  He admitted to 
depression.  He did not have problems with nightmares, but 
had flashbacks.  He had begun drinking alcohol again.  The 
veteran denied hallucinations and delusions.  The diagnosis 
was PTSD, and the Global Assessment of Functioning score was 
52.  Prozac was prescribed.  In March 2003, the veteran 
stated that the Prozac took the edge off and that he slept 
better.  He added that he was less anxious.  He denied 
suicidal or homicidal ideation.  The diagnosis was PTSD.  The 
Global Assessment of Functioning score was 55.  It was noted 
in April 2003 that the veteran felt that the medication 
helped him relax and be more calm.  He seemed somewhat 
paranoid at times.  The Global Assessment of Functioning 
score was 56.  In July, the veteran was noted to be well 
groomed in casual clothing.  He appeared more relaxed than 
usual.  He stated that he slept well and was less jumpy.  The 
diagnosis was PTSD, and the Global Assessment of Functioning 
score was 57.

The veteran was noted to be open and verbal when he was seen 
in November 2003.  He reported that he was bothered by a 
recurring picture of a boot with a bare bone sticking out of 
it that he saw in combat.  He wondered why that picture had 
become almost an obsession.  The veteran reported in February 
2004 that he was doing fairly well.  He reported flashbacks.  
The diagnosis was PTSD.  The Global Assessment of Functioning 
score was 56.  It was reported the following month that the 
veteran was casually, but neatly and cleanly dressed.  He was 
open and verbal with good eye contact.  He smiled and laughed 
appropriately.  The veteran was seen in July 2004 and 
reported that he was doing fair.  He had a lot of guilt from 
watching the injured in Iraq.  He was noted to be open and 
verbal.  He was casually dressed and had good eye contact.  
It was assessed that the veteran continued with PTSD symptoms 
and associated depression.  

A VA psychiatric examination was again conducted in December 
2004.  The examiner noted that he reviewed the claims folder.  
The veteran reported that he had troubles with flashbacks, 
sleep disturbance, bad dreams and occasional nightmares, as 
well as intrusive thoughts about his time in Vietnam.  He 
also reported problems with depression.  He stated that since 
the war in Iraq began, he had been having flashbacks more 
frequently, noting that they occurred about every other day, 
and that he had thoughts about the war daily.  He said that 
he had been experiencing bad dreams and nightmares at least 
two to three times per week.  He described a sense of guilt 
concerning the death of a reporter he had been assigned to 
guard.  He also felt guilty about having lived when so many 
others died in Vietnam.  

On mental status evaluation, the veteran was casually 
attired.  His grooming was fair.  His speech was clear and 
discernible.  His mood and affect were appropriate.  The 
veteran scored 25 on a mini mental status examination.  He 
was oriented to year, month, day and place, but not to date.  
He had no difficulty with the immediate recall task, but on 
the delayed recall task, he could only recall one of the 
three words he had been asked to remember.  He exhibited some 
problems with attention and calculation.  No problems were 
noted in the language portion of the examination.  No 
abnormal mental trends involving delusions or hallucinations 
appeared to be present.  He denied any present thoughts of 
homicide or suicide.  The diagnostic impressions were PTSD 
and alcohol dependency in sustained partial remission.  The 
examiner commented that the evaluation depicted an individual 
who continued to evidence signs and symptoms of PTSD.  The 
veteran continued to complain of intrusive thoughts, 
flashbacks and bad dreams, as well as nightmares about his 
time in Vietnam.  The examiner noted that the recent progress 
notes from the veteran's therapist and psychiatric nurse 
practitioner showed that the veteran had not presented with 
any acute distress, and apparently appeared to be coping 
well.  He had been able to openly discuss his combat 
experiences.  The examiner also noted that in reviewing 
previous examinations, the frequency of the veteran's 
nightmares had not increased.  His current GAF score was 55.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

General Rating Formula for Psychoneurotic Disorders:                     
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2004)).  The Board is cognizant 
that a GAF score is not determinative by itself.

The veteran asserts that a higher rating is warranted for 
PTSD.  In this regard, the Board acknowledges that the 
veteran began to take medication for his psychiatric 
disability in January 2003, and there are some statements in 
the record from medical providers that suggest his condition 
has increased in severity.  The Board further concedes that 
there is some evidence of memory impairment, as several 
examinations demonstrate that the veteran has problems with 
recall.  It is not disputed that he has nightmares, intrusive 
thoughts, flashbacks and feelings of guilt over having 
survived the war.  The fact remains, however, that there is 
no clinical evidence of any hallucinations or delusions, or 
that the veteran experiences suicidal or homicidal ideation.  
In addition, the Board notes that there is no objective 
evidence that he has panic attacks.  The Board points out 
that the frequency of his nightmares was said to be constant 
on the most recent VA psychiatric examination.  He was 
described by his medical providers as coping well.  With one 
exception, the Global Assessment of Functioning scores have 
been at least 51 or higher.  Although this is not 
determinative, it does provide some indication that his 
symptoms have remained fairly stable and indicative of no 
more than moderate impairment.  This conclusion is supported 
by the fact that the veteran has remained in a stable 
relationship for more than thirty years.  

The evidence supporting the veteran's claim consists 
essentially of his statements regarding the severity of his 
service-connected psychiatric disability.  In contrast, the 
medical findings on examination are of greater probative 
value and fail to demonstrate that a higher rating is 
warranted.  The Board concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
PTSD.


ORDER

An increased rating for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


